Exhibit 10-3-3

AWARD AGREEMENT

PERFORMANCE SHARES

The Executive Compensation Committee of the TEGNA Inc. Board of Directors has
approved your opportunity to receive Performance Shares (referred to herein as
“Performance Shares”) under the 2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010), as set forth below.

This Award Agreement and the enclosed Terms and Conditions effective as of

January 1, 2016, constitute the formal agreement governing this award.

Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

 

 

Please keep the enclosed Terms and Conditions for future reference.

 

Employee:    Location: Grant Date:    1/1/16 Performance Period Commencement
Date:    1/1/16 Performance Period End Date:    12/31/18 Performance Share
Payment Date:    On a date specified by the Committee that is within the first
90 days of 2019 Target Number of Performance Shares:            *

 

* The actual number of Performance Shares you may receive will be higher or
lower depending on the Company’s performance versus certain designated companies
and your continued employment with the Company, as more fully explained in the
enclosed Terms and Conditions.

 

 

 

    TEGNA Inc.

 

    By:  

 

Employee’s Signature       Kevin E. Lord       Senior Vice President and Chief  
    Human Resources Officer



--------------------------------------------------------------------------------

PERFORMANCE SHARES

TERMS AND CONDITIONS

Under the

TEGNA Inc.

2001 Omnibus Incentive Compensation Plan (Amended and Restated as of May 4,
2010)

These Terms and Conditions, dated January 1, 2016, govern the right of the
employee (the “Employee”) designated in the Award Agreement dated coincident
with these Terms and Conditions to receive Performance Shares (referred to
herein as “Performance Shares”). Generally, the Employee will not receive any
Performance Shares unless the specified service and performance requirements set
forth herein are satisfied. The Performance Shares are granted under, and are
subject to, the TEGNA Inc. (the “Company”) 2001 Omnibus Incentive Compensation
Plan (Amended and Restated as of May 4, 2010) (the “Plan”). Terms used herein
that are defined in the Plan shall have the meaning ascribed to them in the
Plan. If there is any inconsistency between these Terms and Conditions and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms herein.

1. Grant of Performance Shares. Pursuant to the provisions of (i) the Plan,
(ii) the individual Award Agreement governing the grant, and (iii) these Terms
and Conditions, the Employee may be entitled to receive Performance Shares. Each
Performance Share that becomes payable shall entitle the Employee to receive
from the Company one share of the Company’s common stock (“Common Stock”) upon
the expiration of the Incentive Period, except as provided in Section 13. The
actual number of Performance Shares an Employee will receive will be calculated
in the manner described in these Terms and Conditions, including Exhibit A, and
may be different than the Target Number of Performance Shares set forth in the
Award Agreement.



--------------------------------------------------------------------------------

2. Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Performance Shares shall commence on the
Performance Period Commencement Date specified in the Award Agreement and end on
the Performance Period End Date specified in the Award Agreement.

3. No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Performance Shares.

4. Delivery of Shares. The Company shall deliver to the Employee a certificate
or certificates, or at the election of the Company make an appropriate
book-entry, for the number of shares of Common Stock equal to the number of
Performance Shares that have been earned based on the Company’s performance
during the Incentive Period as set forth in Exhibit A and satisfaction of the
Terms and Conditions set forth herein, which number of shares shall be reduced
by the value of all taxes which the Company is required by law to withhold by
reason of such delivery. Except as provided in Sections 13 or 14, such delivery
shall take place on the Performance Share Payment Date. An Employee shall have
no further rights with regard to the Performance Shares once the underlying
shares of Common Stock have been delivered.

5. Forfeiture and Cancellation of Right to Receive Performance Shares.

(a) Termination of Employment. Except as provided in Sections 6, 13, and 14, an
Employee’s right to receive Performance Shares shall automatically be cancelled
upon the Employee’s termination of employment (as well as an event that results
in the Employee’s employer ceasing to be a subsidiary of the Company) prior to
the Performance Period End Date, and in such event the Employee shall not be
entitled to receive any shares of Common Stock in respect thereof.

 

-2-



--------------------------------------------------------------------------------

(b) Forfeiture of Performance Shares/Recovery of Common Stock. Pursuant to its
recoupment policy, the Company may forfeit an Employee’s Performance Shares or
recover shares of Common Stock issued in connection with a Performance Share.
Generally, under the Company’s recoupment policy, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, and
the Committee determines that:

(iii) the fraud or intentional misconduct of the Employee contributed (either
directly or indirectly) to the noncompliance that resulted in the obligation to
restate the Company’s financial statements; and

(iv) a lower award of Performance Shares would have been made to the Employee
had it been based upon the restated financial results;

then the Company may, to the extent permitted by applicable law, and subject to
the approval of the Committee, forfeit Performance Shares awarded to the
Employee or seek to recoup shares of Common Stock issued in connection with
Performance Shares in excess of the amount that would have been received under
the accounting restatement. In each such instance, the Company may seek to
forfeit the Employee’s relevant Performance Shares or seek to recover the
relevant Common Stock issued in connection with a Performance Shares granted or
issued during the three-year period preceding the date the Company is required
to prepare the accounting restatement, regardless of whether the Employee is
then employed by the Company. In addition, the Company may assert any other
remedies that may be available to the Company, including, without limitation,
those available under Section 304 of the Sarbanes-Oxley Act of 2002.

 

-3-



--------------------------------------------------------------------------------

6. Death, Disability, Retirement. Except as provided in Sections 13 or 14 below,
in the event that the employment of the Employee shall terminate prior to the
Performance Period End Date by reason of death, permanent disability (as
determined under the Company’s Long Term Disability Plan), termination of
employment after attaining age 65, or termination of employment after both
attaining age 55 and completing at least 5 years of service, the Employee (or in
the case of the Employee’s death, the Employee’s estate or designated
beneficiary) shall be entitled to receive at the Performance Share Payment Date
the number of shares of Common Stock equal to the product of (i) the total
number of shares in respect of such Performance Shares which the Employee would
have been entitled to receive upon the expiration of the Incentive Period had
the Employee’s employment not terminated, and (ii) a fraction, the numerator of
which shall be the number of full calendar months between the Performance Period
Commencement Date and the date that employment terminated, and the denominator
of which shall be the number of full calendar months from the Performance Period
Commencement Date to the Performance Period End Date.

7. Non-Assignability. Performance Shares may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Performance Shares be made subject to execution, attachment or similar process.

8. Rights as a Shareholder. The Employee shall have no rights as a shareholder
by reason of the Performance Shares.

9. Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Performance Shares is a one-time benefit which does not create
any contractual or other right to receive future grants of Performance Shares,
or benefits in lieu of Performance Shares; (b) all

 

-4-



--------------------------------------------------------------------------------

determinations with respect to any such future grants, including, but not
limited to, the times when the Performance Shares shall be granted, the number
of Performance Shares, and the Incentive Period, will be at the sole discretion
of the Company; (c) the Employee’s participation in the Plan shall not create a
right to further employment with the Employee’s employer and shall not interfere
with the ability of the Employee’s employer to terminate the Employee’s
employment relationship at any time with or without cause; (d) the Employee’s
participation in the Plan is voluntary; (e) the Performance Shares are not part
of normal and expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payment, bonuses, long-service awards,
pension or retirement benefits, or similar payments; and (f) the future value of
the Performance Shares is unknown and cannot be predicted with certainty.

10. Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the “Committee”) in its sole discretion to make interpretations and
other determinations with respect to all matters relating to the applicable
Award Agreements, these Terms and Conditions, the Plan and awards made pursuant
thereto. These Terms and Conditions shall apply to the grant of Performance
Shares made to the Employee on the date hereof and shall not apply to any future
grants of Performance Shares made to the Employee.

 

-5-



--------------------------------------------------------------------------------

11. Notices. Notices hereunder shall be in writing and, if to the Company, shall
be addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107, and, if to the Employee, shall be addressed to the Employee at
his or her address as it appears on the Company’s records.

12. Successors and Assigns. The applicable Award Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Section 6 hereof, to the
estate or designated beneficiary of the Employee.

13. Change in Control Provisions.

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to the right of an Employee to receive
Performance Shares under the attached Award Agreement.

(a) Definitions.

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates, or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

 

-6-



--------------------------------------------------------------------------------

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company

 

-7-



--------------------------------------------------------------------------------

or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any employee benefit plan (or related trust) of
the Company or any corporation or entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Acceleration Provisions. In the event of a Change in Control, the number of
Performance Shares payable to an Employee shall be calculated in accordance with
the Change in Control rules set forth in Exhibit A, subject to the vesting rules
set forth below.

(i) In the event of the occurrence of a Change in Control in which the
Performance Shares are not continued or assumed (i.e., the Performance Shares
are not equitably converted into, or substituted for, a right to receive cash
and/or equity of a successor entity or its affiliate), the Performance Shares
that have not been cancelled shall become fully vested and shall be paid out to
the Employee as soon as administratively practicable on or

 

-8-



--------------------------------------------------------------------------------

following the effective date of the Change in Control (but in no event later
than 30 days after such event), provided that the Change in Control also
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A of the Internal Revenue Code of 1986 (the
“Code”) and the regulations and guidance issued thereunder (“Section 409A”), and
such payout will not result in additional taxes under Section 409A. Otherwise,
in the event of the occurrence of a Change in Control in which the Performance
Shares are not continued or assumed, the vested Performance Shares shall be paid
out at the earlier of the Employee’s termination of employment or the
Performance Share Payment Date.

(ii) In the event of the occurrence of a Change in Control in which the
Performance Shares are continued or assumed (i.e., the Performance Shares are
equitably converted into, or substituted for, a right to receive cash and/or
equity of a successor entity or its affiliate), the Performance Shares shall not
vest upon the Change in Control, provided that the Performance Shares that have
not vested under the other provisions of this Award shall become fully vested in
the event that the Employee has a “qualifying termination of employment” within
two years following the date of the Change in Control. In the event of the
occurrence of a Change in Control in which the Performance Shares are continued
or assumed, vested Performance Shares shall be paid out to the Employee at the
earlier of the Employee’s termination of employment or the Performance Share
Payment Date.

A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good Reason”. For this purpose, “Cause” shall mean:

 

  •   any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

 

-9-



--------------------------------------------------------------------------------

  •   unreasonable and persistent neglect or refusal by the Employee to perform
his or her duties which is not remedied within thirty (30) days after receipt of
written notice from the Company; or

 

  •   conviction, including a plea of guilty or of nolo contendere, of the
Employee of a securities law violation or a felony.

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:

 

  •   the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

 

  •   a reduction in the Employee’s base salary or target bonus opportunity as
in effect on the date immediately prior to the Change in Control;

 

  •   failure to provide the Employee with an annual long-term incentive
opportunity whose grant date value is equivalent to or greater in value than
Employee’s regular annual long-term incentive opportunity in effect on the date
of the Change of Control (counting only normal long-term incentive awards made
as a part of the regular annual pay package, not special awards not made on a
regular basis), calculated using widely recognized valuation methodologies by an
experienced compensation consultant at a nationally recognized firm;

 

  •   the relocation of the Employee’s office from the location at which the
Employee is principally employed immediately prior to the date of the Change in
Control to a location 35 or more miles farther from the Employee’s residence
immediately prior to the Change in Control, or the Company’s requiring the
Employee to be based anywhere other than the Company’s offices at such location,
except for required travel on the Company’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control; or

 

  •   the failure by the Company or its affiliate to pay any compensation or
benefits due to the Employee.

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination that (x) indicates the specific termination provision in
the Award Agreement relied upon, and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated. Such
notice must be provided to the Company within ninety (90) days after the event
that created the “Good Reason”.

 

-10-



--------------------------------------------------------------------------------

(iii) If in connection with a Change in Control, the Performance Shares are
assumed (i.e., the Performance Shares are equitably converted into, or
substituted for, a right to receive cash and/or equity of a successor entity or
its affiliate), the Performance Shares shall refer to the right to receive such
cash and/or equity. An assumption of this Performance Share award must satisfy
the following requirements:

 

  •   The converted or substituted award must be a right to receive an amount of
cash and/or equity that has a value, measured at the time of such conversion or
substitution, that is equal to the value of this Award as of the date of the
Change in Control;

 

  •   Any equity payable in connection with a converted or substituted award
must be publicly traded equity securities of the Company, a successor company or
their direct or indirect parent company, and such equity issuable with respect
to a converted or substituted award must be covered by a registration statement
filed with the Securities Exchange Commission that permits the immediate sale of
such shares on a national exchange;

 

  •   The vesting terms of any converted or substituted award must be
substantially identical to the terms of this Award; and

 

  •   The other terms and conditions of any converted or substituted award must
be no less favorable to the Employee than the terms of this Award are as of the
date of the Change in Control (including the provisions that would apply in the
event of a subsequent Change in Control).

The determination of whether the conditions of this Section 13(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such

 

-11-



--------------------------------------------------------------------------------

amounts within 10 days following the Company’s receipt of an invoice from the
Employee, provided that the Employee shall have submitted an invoice for such
amounts at least 30 days before the end of the calendar year next following the
calendar year in which such fees and disbursements were incurred.

14. Employment or Similar Agreements. The provisions of Sections 1, 4, 5, 6 and
13 of these Terms and Conditions shall not be applied to or interpreted in a
manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement, termination benefits agreement
or similar agreement and the terms of Sections 1, 4, 5, 6 or 13, the employment
agreement or termination benefits agreement shall control.

15. Grant Subject to Applicable Regulatory Approvals. Any grant of Performance
Shares under the Plan is specifically conditioned on, and subject to, any
regulatory approvals required in the Employee’s country. These approvals cannot
be assured. If necessary approvals for grant or payment are not obtained, the
Performance Shares may be cancelled or rescinded, or they may expire, as
determined by the Company in its sole and absolute discretion.

16. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.

 

-12-



--------------------------------------------------------------------------------

17. Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A so that no taxes under Section 409A are triggered,
and shall be interpreted and administered in accordance with that intent (e.g.,
the definition of “termination of employment” (or similar term used herein)
shall have the meaning ascribed to “separation from service” under
Section 409A). If any provision of these Terms and Conditions would otherwise
conflict with or frustrate this intent, the provision shall not apply.
Notwithstanding any provision in this Award Agreement to the contrary and solely
to the extent required by Section 409A, if the Employee is a “specified
employee” within the meaning of Code Section 409A and if delivery of shares is
being made in connection with the Employee’s separation from service other than
by reason of the Employee’s death, delivery of the shares shall be delayed until
six months and one day after the Employee’s separation from service with the
Company (or, if earlier than the end of the six-month period, the date of the
Employee’s death). The Company shall not be responsible or liable for the
consequences of any failure of the Award to avoid taxation under Section 409A.

 

-13-



--------------------------------------------------------------------------------

Exhibit A

Performance Share Calculation

The number of Performance Shares that the Employee will be entitled to receive
if the Employee satisfies the applicable service requirements will be calculated
based on how the Company’s Total Shareholder Return compares to the Total
Shareholder Return of the Comparator Companies during the Incentive Period
(i.e., the Company’s Total Shareholder Return will be ranked against the Total
Shareholder Return of the Comparator Companies). Specifically, the Committee
shall calculate the number of Performance Shares that may be paid to the
Employee by multiplying the Employee’s Target Number of Performance Shares by
the applicable percentage determined under the following chart:

 

Company’s Percentile in 3-Year

TSR vs. Comparator Companies

   Resulting Shares Earned (% of
Target)    

Value of Each Share Earned

90th or above

     200 %    Each share earned is also impacted by share price change during
the cycle

70th

     150 %   

50th

     100 %   

30th

     50 %   

<30th

     0 %   

Straight-line interpolation between points

  

 

Total Shareholder Return will be calculated from the first day of the Incentive
Period to the applicable measurement date. For purposes of calculating the
payout, the Company’s performance versus the Comparator Companies will be based
on the average payout that would be made based on the Company’s cumulative Total
Shareholder Return relative to the Comparator Companies at the end of each of
the last 4 quarters of the Incentive Period.

Other Rules:

1. In the event that the price of a share of the Company’s Common Stock on the
Performance Share Payment Date is more than 300% of the price of a share of the
Company’s Common Stock on the Performance Period Commencement Date, the number
of shares delivered under the Award will be reduced so the value of the Award
does not exceed 300% of the price of a share of the Company’s Common Stock on
the Performance Period Commencement Date multiplied by the number of Performance
Shares earned. For example, if (i) the Company’s share price is $10 on the
Performance Period Commencement Date, (ii) the Employee’s Target Number of
Shares is 100, (iii) the Employee earns 100% of the Target Number of Shares (or
100 shares), and (iv) the value of such shares on the Performance Share Payment
Date is $50, the number of the shares will be reduced because the value of the
shares on the Performance Share Payment Date exceeds 300% of the value of the
shares on the Performance Period Commencement Date. Specifically, the award to
the Employee would be reduced to 60 shares (i.e., (100 shares x (300% x
$10)/$50)).

2. Comparator Companies that are involved in bankruptcy proceedings (and thus no
longer traded on a national securities exchange) during the Incentive Period
will remain in the group at -100% Total Shareholder Return.



--------------------------------------------------------------------------------

3. The following rules shall apply to Comparator Companies during the Incentive
Period:

(a) If a Comparator Company enters into or becomes subject to a definitive
agreement to be acquired (whether by acquisition, merger, tender offer or
otherwise) on or before the last day of the second year of the Incentive Period,
the Comparator Company will be eliminated from the Total Shareholder Return
calculations for the entire period. If, however, such an agreement is rescinded,
revoked or abandoned by the end of the second year of the Incentive Period and
no new agreement is entered into by the end of the second year, the Comparator
Company will be taken into account unless it is subject to another rule set
forth below.

(b) If a Comparator Company is subject to a public announcement of a takeover
attempt or enters into or is subject to a definitive agreement to be acquired in
the third year of the Incentive Period, the Comparator Company will be fixed
above or below TEGNA using 30-trading day average prices for both companies up
to the day before the announcement of the takeover attempt or definitive
agreement.

(c) If a Comparator Company enters into or is subject to a definitive agreement
to be acquired by TEGNA or one of its subsidiaries, it will be eliminated for
the entire measurement period.

Definitions:

“Total Shareholder Return” means a fraction whose numerator is the stock price
change plus dividends paid on such stock (which are assumed to be reinvested in
the stock) and whose denominator is the stock price on the Performance Period
Commencement Date.

“Comparator Companies” means:

 

Angie’s List, Inc.    CBS Corp.    Constant Contact, Inc. Discovery
Communications, Inc.    EW Scripps/CLA    Gray Television Groupon, Inc.    Harte
Hanks, Inc.    IAC/Interactivecorp Linkedin Corp.    Media General, Inc.   
Meredith Corp. Monster Worldwide, Inc.    Nexstar Broadcasting Group    Sinclair
Broadcast Gp/CLA Tribune Media Co.    Yahoo, Inc.    Yelp, Inc.

The Committee, in its sole discretion, is responsible for making the above
calculations.

Change In Control

In the event of a Change in Control to the Company and provided that the
Employee’s right to receive Performance Shares has not previously been
cancelled, the number of Performance Shares an Employee may be paid will be
calculated based on the Company’s relative Total Shareholder Return positioning
on the date of the Change in Control and there will be no four quarter
averaging. Notwithstanding the foregoing, if the Change in Control occurs in the
first twelve (12) months of the Incentive Period, the Employee will, instead,
receive the Target Number of Performance Shares as set forth in the Employee’s
Award Agreement; provided that the Employee’s right to receive Performance
Shares has not previously been cancelled.



--------------------------------------------------------------------------------

Code Section 162(m)

This Award is intended to comply with the requirements of Internal Revenue Code
Section 162(m) and the provisions of this Award shall be interpreted and
administered consistently with that intent. In that light, the following rules
shall apply to the award:

 

  (a) To the extent permitted by Code Section 162(m) and the Plan, the Committee
shall have the authority to adjust the number of Performance Shares that are
payable under the Award Agreement, adjust the Total Shareholder Return
calculations or alter the methodology for calculating the number of Performance
Shares to take into account the effects of a stock split, reverse stock split,
stock dividend, spin-off, reorganization, recapitalization or similar
transaction.

 

  (b) The aggregate grant with respect to awards of Performance Shares or
Restricted Stock Units made in any one fiscal year to any one participant under
the Plan may not exceed the value of five hundred thousand (500,000) Shares.

 

  (c) Before any Performance Shares are paid to the Employee, the Committee will
certify, in writing, the Company’s satisfaction of the pre-established
performance target and the number of Performance Shares payable to the Employee.